Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-5 are pending. Claims 1-5 are under examination.

Claim of Benefit
	The claim of benefit was perfected when a certified translation of PCT/CN2018/105597 was filed 03/12/2021. See applicant’s remarks page 2 filed 05/21/2022.

Withdrawn rejections
Applicant's amendments and arguments filed 05/21/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The 102(a)(1) rejection of claims 1-5 as anticipated by ‘855 (WO2020/051855, Published 03-2020), in the non-final mailed 03/01/2022 is withdrawn. ‘855 (WO2020/051855) is the published version of PCT/CN2018/105597. See applicant’s remarks page 2.
The 102(a)(1) rejection of claims 1-5 as anticipated by ‘105 (CN109096105, Published 12-2018), in the non-final mailed 03/01/2022 is withdrawn. See applicant’s remarks page 3 as follows. “Applicant has perfected the claim for priority to PCT/CN2018/105597, and the effective filing date of the present application is September 13, 2018. CN 109096105 was published December 28, 2018, after the filing date of the present application”.
The 102(a)(1) rejection of claims 1-5 as anticipated by ‘Liu et al. (The Employment of Sodium Hydride as a Michael Donor in Palladium-catalyzed Reductions of alpha, beta-Unsaturated Carbonyl Compounds, Published 02-2019), in the non-final mailed 03/01/2022 is withdrawn. See applicant’s remarks page 3 as follows. “Applicant has perfected the claim for priority to PCT/CN2018/105597, and the effective filing date of the present application is September 13, 2018. Liu was published on February 6, 2019, after the filing date of the present application”.

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is ‘672 (CN108218672, published 06-2018). This reference has a common inventor and applicant with the current application.
Reference 672 teach the reduction catalyst being Pd2(dba)3, the hydride CaH2 and the solvent DME (Page 4 of 10). However, 672 does not teach the claimed alkenyl methylene compound nor its reduction.
It would not have been obvious to modify the prior art to arrive at the instant invention. There being no motivation to do so.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.G.D/Examiner, Art Unit 1622                                                                                                                                                                                                        

/JAFAR F PARSA/Primary Examiner, Art Unit 1622